Justice White,
dissenting.
One of the questions presented by this case is whether a district court’s finding of a likelihood of confusion for pur*917poses of § 43(a) of the Lanham Act, 15 U. S. C. § 1125(a), is reviewable under the “clearly erroneous” standard, as a question of fact, or de novo, as a legal conclusion. Because there is a split in the lower courts on this question, compare Sun Banks of Florida, Inc. v. Sun Federal Savings & Loan Assn., 651 F. 2d 311, 314-315 (CA5 1981) (applying “clearly erroneous” standard); Squirtco v. Seven-Up Co., 628 F. 2d 1086, 1091 (CA8 1980) (same); Keebler Co. v. Rovira Biscuit Corp., 624 F. 2d 366, 377 (CA1 1980) (same), with Alpha Industries, Inc. v. Alpha Steel Tube & Shapes, Inc., 616 F. 2d 440, 443-444 (CA9 1980) (reviewing de novo court’s conclusion that there was a likelihood of confusion); Blue Bell, Inc. v. Jaymar-Ruby, Inc., 497 F. 2d 433, 435, n. 2 (CA2 1974) (same), I would grant certiorari to resolve the conflict.